                    IN THEDocument
  Case 2:20-cv-02112-PKH  UNITED STATES  DISTRICT
                                   6 Filed 07/10/20COURT
                                                     Page 1 of 1 PageID #: 46
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION



JUAN LOPEZ                                                                 PLAINTIFF

V.                                   2:20-cv-2112

STATE FARM MUTUAL AUTOMOBILE                                               DEFENDANT
INSURANCE COMPANY


                             CLERK’S ORDER OF DISMISSAL


       The plaintiff has filed a Notice of Dismissal (document #5) pursuant to

Rule 41(a)(1)(i), Federal Rules of Civil Procedure.

       IT IS ORDERED that this case is hereby dismissed without prejudice.




                                                      AT THE DIRECTION OF THE COURT
                                                      DOUGLAS F. YOUNG, CLERK


                                                      By:
                                                            Deputy Clerk
